UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1699



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


JOHN ZACKER,

                                             Defendant - Appellee.


                            No. 05-1910



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


JOHN ZACKER,

                                             Defendant - Appellee.


                            No. 05-2016



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus
JOHN ZACKER; DAVID H. HYDE; SUSAN SIGAFOOS,

                                             Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
05-1660-8-PJM; CA-05-1978-PJM)


Submitted:   November 17, 2005           Decided:   November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Nos. 05-1699 and 05-1910, affirmed; No. 05-2016, dismissed by
unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
 PER CURIAM:

           In these consolidated appeals, Michael J. Sindram appeals

district court orders denying his motion to proceed in forma

pauperis, denying his motion for clarification and modification and

dismissing without prejudice his complaint for failing to state a

claim. We have reviewed the records and the district court orders.

With respect to Appeal Nos. 05-1699 and 05-1910, we affirm on the

reasoning of the district court. See Sindram v. Zacker, No. CA-05-

1660-8-PJM (D. Md. June 20, 2005 & July 6, 2005).        With respect to

Appeal No. 05-2016, the court dismissed without prejudice Sindram’s

complaint and instructed Sindram as to the deficiencies in the

complaint and how they may be cured.         Because Sindram may refile

his   complaint,   the   dismissal   order   is   interlocutory   and   not

appealable. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we affirm

Nos. 05-1699 and 05-1910 and dismiss No. 05-2016.                 We grant

Sindram’s motions to proceed on appeal in forma pauperis.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                       Nos. 05-1699/05-1910 - AFFIRMED
                                               No. 05-2016 - DISMISSED




                                 - 3 -